DETAILED ACTION
Introduction
This office action is in response to Applicant’s amendment filed on June 22, 2022. Claims 1-8, 10 and 11 are pending in the application, and claim 9 has been cancelled. As such, claims 1-8, 10 and 11 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on June 22, 2022 has been entered.
In view of the amendment to the drawings, the amendment(s) to figure(s) 5 and 7 have been entered.
In view of the amendment(s) to figure(s) 5 and 7 as well as the accompanying explanations of record, the objections to the drawings have been withdrawn
In view of the amendment to the specification, the amendment(s) to paragraph(s) [0041] and [0047] have been entered.
In view of the amendment(s) to paragraph(s) [0041] and [0047] as well as the accompanying explanations of record, the objections to the specification have been withdrawn.
In view of the amendment to the claim(s), the amendment of claim(s) 1-8, 10 and 11, and the cancellation of claim 9, have been acknowledged and entered.
In view of the amendment to claim(s) 1-8, 10 and 11, and the cancellation of claim 9, the interpretation of claim(s) 1-11 under 35 U.S.C. 112 is withdrawn.
In view of the amendment to claim(s) 1-8, 10 and 11, the rejection of claim(s) 1-8, 10 and 11 under 35 U.S.C. 101 is withdrawn.
In view of the amendment to claim(s) 1-8, 10 and 11, and the cancellation of claim 9, the rejection of claim(s) 1-11 under 35 U.S.C. 102 and 103 is withdrawn.
In light of the amendments to the claims, new grounds for rejection for claims 1-8, 10 and 11 under 35 U.S.C. 103 are provided in the response below.
Response to Argument
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. 102 and 103, received on July 22, 2022, have been fully considered.
Applicant’s arguments with respect to claim(s) 1-8, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US Patent Pub. No. 2007/0073678), hereinafter Scott, in view of Takamura et al. (US Patent Pub. No. 2013/0073618), hereinafter Takamura, in further view of Lingras et al. (US Patent Pub. No. 2020/0151836), hereinafter Lingras.
Regarding claim 1, Scott teaches a recommendation sentence generation device that generates a recommendation sentence about a subject matter (Scott [0025] - to form sentences that summarize the kernel phrases), 
the recommendation sentence generation device comprising: 
a processor programmed to (Scott [0123] As shown in FIG. 26, the present invention contemplates implementation on a system or systems that provide multi-processor, multi-tasking, multi-process, and/or multi-thread computing, as well as implementation on systems that provide only single processor, single thread computing): 
classify (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents), 
a document into one of a plurality of topic clusters (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents [one categorization maps to topic clusters])
based on a topic word (Scott [0071] - For example, for language components such as words and phrases, each term is classified based on the role that the term plays in a sentence [one role may correspond to a topic word])
and one of a plurality of … clusters ((Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents [one categorization maps to topic clusters])),
based on an impression word (Scott [0071] - For example, for language components such as words and phrases, each term is classified based on the role that the term plays in a sentence [another role may correspond to an impression word]); 
from among the plurality of the topic clusters and the plurality of … clusters (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents [one categorization maps to topic clusters, another categorization maps to clusters])
select a document written about the subject matter (Scott [0062] - Semantic profile database 108 returns results of those queries to search process 110, which performs additional processing, such as ranking of the results, selection of the results, highlighting of the results, summarization of the results, etc. and forms search results 120, which may be returned to the initiator of the search)
based on an appearance frequency of a topic word that is associated with the subject matter (Scott [0161] Concerning frequency within a given document, the present invention assumes there is a direct relationship between the frequency of a term in a particular document and the information value of term to that document); 
correct a predetermined word that is included in the selected document (Scott [0025] - replacing terms present in the kernel phrases with terms relating to similar concepts selected from a taxonomic hierarchy to form the summary of the document); 
and generate the recommendation sentence about the subject matter (Scott [0025] - to form sentences that summarize the kernel phrases)
based on the selected document (Scott [0062] - Semantic profile database 108 returns results of those queries to search process 110, which performs additional processing, such as ranking of the results, selection of the results, highlighting of the results, summarization of the results, etc. and forms search results 120, which may be returned to the initiator of the search)
and the corrected word included in the selected document (Scott [0025] - replacing terms present in the kernel phrases with terms relating to similar concepts selected from a taxonomic hierarchy to form the summary of the document).
Scott teaches a sentence recommendation generator which classifies, however Scott does not teach
classify “using an unsupervised data classification method”, 
“determine a main topic cluster” from among the plurality of the topic clusters
based on a number of classified documents; 
and one of a plurality of “facility clusters”
and the plurality of “facility clusters”
and generate and “output the recommendation sentence” about the subject matter. 
Takamura teaches
using an unsupervised data classification method (Takamura [0030] - Clustering (cluster analysis) is one of the unsupervised data classification methods, which includes Ward's method and K-means), 
determine a main topic cluster (Takamura [0005] - a cluster selecting unit configured to select at least one of the plurality of clusters)
based on a number of classified documents (Takamura [0005] - a classifying unit configured to classify the plurality of persons into a plurality of clusters); 
output the recommendation sentence (Takamura [0006] - the information output unit outputs information related to at least one of the plurality of persons classified into the selected cluster).
Takamura is considered to be analogous to the claimed invention because it is in the same field of a recommender system to output of information according to feature data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Takamura to provide for using an unsupervised data classification method, clustering of documents, selecting a cluster, and outputting results from the selected cluster. Doing so would allow outputting a document with desired similar content.
Scott in view of Takamura does not teach
and one of a plurality of “facility clusters”
and the plurality of “facility clusters”.
Lingras teaches
facility clusters (Lingras [0057] In the second (“automatic”) approach, a fuzzy c-means clustering algorithm is used to split the energy profiles into clusters 270 based solely on the profile values (e.g., monthly electricity values from January to December). Each resulting cluster is characterized by a group center 280, that is, a numerically calculated energy profile which represents all buildings in the cluster 270. Each building in a cluster is given a coefficient of discrepancy from the cluster key thus sorting each building in terms of how representative it is of the cluster 270).
Lingras is considered to be analogous to the claimed invention because it is in the same field of using artificial intelligence to analyze and process sets of data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Takamura further in view of Lingras to provide for clustering of buildings. Doing so would allow for grouping the buildings based on core variables including but not limited to building type (e.g., large office, post-1980 construction or secondary school, pre-1980 construction), climate zone specifications, and building envelope parameters such as window-to-wall ratios, R-values, and U-factors.

Regarding claim 2, Scott in view of Takamura teaches the recommendation sentence generation device according to claim 1.
Scott further teaches
wherein the processor is programmed to: 
extract an important sentence from the selected document (Scott [0025] - selecting at least a portion of the remaining sentences and clauses as kernel phrases), 
based on a degree of importance indicating reliability of information (Scott [0168] - library-specific frequency statistics may provide more reliable indicators of the importance of particular terms/semcodes in documents within the library or database),
and-5-Application No. 16/801,237 correct the predetermined word that is included in the important sentence (Scott [0025] - replacing terms present in the kernel phrases with terms relating to similar concepts selected from a taxonomic hierarchy to form the summary of the document).
Regarding claim 3, Scott in view of Takamura teaches the recommendation sentence generation device according to claim 2.
Scott further teaches
wherein the processor is programmed to: 
calculate the degree of importance of a sentence that is included in the selected document (Scott [0113] - Process 710 begins with step 2502, in which the information value (IV) for each sentence is calculated),
based on a word that is commonly used among a plurality of sentences in the selected document (Scott [0114] - The IV for each sentence is calculated by calculating the IV for each word or phrase in the sentence (preferably excluding stop words), then summing the individual word or phrase IVs and dividing by the number of words or phrase for which IVs were summed).
Regarding claim 4, Scott in view of Takamura teaches the recommendation sentence generation device according to claim 3.
Scott further teaches
wherein the processor is programmed to: 
calculate the degree of importance of the sentence that is included in the selected document (Scott [0113] - Process 710 begins with step 2502, in which the information value (IV) for each sentence is calculated),
based on a quantity of additional information that is associated with the subject matter (Scott [0113] - The present invention contemplates any calculations that provide a suitable IV for text summarization; [0114] The IV for each sentence is calculated by calculating the IV for each word or phrase [for each word or phrase maps to additional information] in the sentence (preferably excluding stop words), then summing the individual word or phrase IVs and dividing by the number of words or phrase for which IVs were summed).
Regarding claim 5, Scott in view of Takamura teaches the recommendation sentence generation device according to claim 3.
Scott further teaches
wherein the processor is programmed to: 
calculate the degree of importance of the sentence that is included in the selected document (Scott [0113] - Process 710 begins with step 2502, in which the information value (IV) for each sentence is calculated),
using a weight (Scott [0150] - Thus, the word "tuberculosis," with only one meaning, is assigned the highest polysemy count weight, and "sound" with many meanings is assigned a relatively low polysemy count weight)
corresponding to a characteristic word that is associated with the subject matter (Scott [0150] - Thus, the word "tuberculosis," with only one meaning, is assigned the highest polysemy count weight, and "sound" with many meanings is assigned a relatively low polysemy count weight).
Regarding claim 6, Scott in view of Takamura teaches the recommendation sentence generation device according to claim 1.
Scott further teaches
wherein the processor is programmed to: 
perform at least one of 
(i) fixed conversion to convert the predetermined word into another predetermined word (Scott [0025] - replacing terms present in the kernel phrases with terms relating to similar concepts selected from a taxonomic hierarchy to form the summary of the document),
(ii) random conversion to convert the predetermined word into one of a plurality of other predetermined words, 
and (iii) addition to add another predetermined word to the predetermined word.  

Regarding claim 7, Scott in view of Takamura teaches the recommendation sentence generation device according to claim 1.
Scott further teaches
wherein the processor is programmed to: 
select the document (Scott [0062] - Semantic profile database 108 returns results of those queries to search process 110, which performs additional processing, such as ranking of the results, selection of the results, highlighting of the results, summarization of the results, etc. and forms search results 120, which may be returned to the initiator of the search).
Scott teaches selecting, however, Scott does not teach
select the document “from documents classified into the main topic cluster”.  
Takamura discloses
from documents classified into the main topic cluster (Takamura [0006] - the information output unit outputs information related to at least one of the plurality of persons classified into the selected cluster).
Takamura is considered to be analogous to the claimed invention because it is in the same field of a recommender system to output of information according to feature data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Takamura to provide for clustering of documents, selecting a cluster, and selecting a document from the selected cluster. Doing so would allow outputting a document with desired similar content.
Regarding claim 8, Scott in view of Takamura teaches the recommendation sentence generation device according to claim 7.
Scott further teaches
wherein the processor is programmed to: 
quantify words of each predetermined part of speech that is included in the document (Scott [0064] - Parser 104 receives input language and performs part of speech (POS)/grammatical function (GF)/base form analysis 202 on the language),
and calculate a total value of the document (Scott [0062] - Profiler 106 analyzes the language components and generates semantic profiles 116 [semantic profiles maps to total value] that represent the meanings of the language of the documents being processed. Semantic profile database 108 stores the generated semantic profiles 116, so that they can be queried. In order to generate semantic profile database 108, language extracted from a corpus of documents 112 is parsed and profiled and the semantic profiles 116 are stored in semantic profile database 108),
and classify the document into one of the plurality of the topic clusters (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents)
based on the total value (Scott [0062] - Profiler 106 analyzes the language components and generates semantic profiles 116 [semantic profiles maps to total value] that represent the meanings of the language of the documents being processed. Semantic profile database 108 stores the generated semantic profiles 116, so that they can be queried. In order to generate semantic profile database 108, language extracted from a corpus of documents 112 is parsed and profiled and the semantic profiles 116 are stored in semantic profile database 108).

Regarding claim 10, Scott teaches a recommendation sentence generation method for generating a recommendation sentence about a subject matter (Scott [0025] - to form sentences that summarize the kernel phrases),
the method comprising: 
classifying (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents),
a document into one of a plurality of topic clusters (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents [one categorization maps to topic clusters])
based on a topic word (Scott [0071] - For example, for language components such as words and phrases, each term is classified based on the role that the term plays in a sentence [one role may correspond to topic word])
and one of a plurality of … clusters (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents [one categorization maps to clusters]),
based on an impression word (Scott [0071] - For example, for language components such as words and phrases, each term is classified based on the role that the term plays in a sentence [another role may correspond to impression word]); 

from among the plurality of the topic clusters and the plurality of … clusters (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents [one categorization maps to topic clusters, another categorization maps to clusters])

selecting a document written about the subject matter (Scott [0062] - Semantic profile database 108 returns results of those queries to search process 110, which performs additional processing, such as ranking of the results, selection of the results, highlighting of the results, summarization of the results, etc. and forms search results 120, which may be returned to the initiator of the search)
based on an appearance frequency of a topic word that is associated with the subject matter (Scott [0161] Concerning frequency within a given document, the present invention assumes there is a direct relationship between the frequency of a term in a particular document and the information value of term to that document);

correcting a predetermined word that is included in the selected document (Scott [0025] - replacing terms present in the kernel phrases with terms relating to similar concepts selected from a taxonomic hierarchy to form the summary of the document);

and generating the recommendation sentence about the subject matter (Scott [0025] - to form sentences that summarize the kernel phrases)
based on the selected document (Scott [0062] - Semantic profile database 108 returns results of those queries to search process 110, which performs additional processing, such as ranking of the results, selection of the results, highlighting of the results, summarization of the results, etc. and forms search results 120, which may be returned to the initiator of the search)
and the corrected word included in the selected document (Scott [0025] - replacing terms present in the kernel phrases with terms relating to similar concepts selected from a taxonomic hierarchy to form the summary of the document).

Scott teaches a sentence recommendation generator which classifies, however Scott does not teach
classifying “using an unsupervised data classification method”, 
“determining a main topic cluster” from among the plurality of the topic clusters
based on a number of classified documents; 
and one of a plurality of “facility clusters”
and the plurality of “facility clusters”
and “outputting the recommendation sentence” about the subject matter. 
Takamura teaches
using an unsupervised data classification method (Takamura [0030] - Clustering (cluster analysis) is one of the unsupervised data classification methods, which includes Ward's method and K-means), 
determining a main topic cluster (Takamura [0005] - a cluster selecting unit configured to select at least one of the plurality of clusters)
based on a number of classified documents (Takamura [0005] - a classifying unit configured to classify the plurality of persons into a plurality of clusters); 
outputting the recommendation sentence (Takamura [0006] - the information output unit outputs information related to at least one of the plurality of persons classified into the selected cluster).
Takamura is considered to be analogous to the claimed invention because it is in the same field of a recommender system to output of information according to feature data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Takamura to provide for using an unsupervised data classification method, clustering of documents, selecting a cluster, and outputting results from the selected cluster. Doing so would allow outputting a document with desired similar content.
Scott in view of Takamura does not teach
and one of a plurality of “facility clusters”
and the plurality of “facility clusters”.
Lingras teaches
facility clusters (Lingras [0057] In the second (“automatic”) approach, a fuzzy c-means clustering algorithm is used to split the energy profiles into clusters 270 based solely on the profile values (e.g., monthly electricity values from January to December). Each resulting cluster is characterized by a group center 280, that is, a numerically calculated energy profile which represents all buildings in the cluster 270. Each building in a cluster is given a coefficient of discrepancy from the cluster key thus sorting each building in terms of how representative it is of the cluster 270).
Lingras is considered to be analogous to the claimed invention because it is in the same field of using artificial intelligence to analyze and process sets of data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Takamura further in view of Lingras to provide for clustering of buildings. Doing so would allow for grouping the buildings based on core variables including but not limited to building type (e.g., large office, post-1980 construction or secondary school, pre-1980 construction), climate zone specifications, and building envelope parameters such as window-to-wall ratios, R-values, and U-factors.


Regarding claim 11, Scott teaches a non-transitory computer readable storage medium (Scott [0123] As shown in FIG. 26, the present invention contemplates implementation on a system or systems that provide multi-processor, multi-tasking, multi-process, and/or multi-thread computing, as well as implementation on systems that provide only single processor, single thread computing)

storing a recommendation sentence generation program (Scott [0025] - to form sentences that summarize the kernel phrases)

that, when executed by a computer, causes the computer to perform steps comprising: 

classifying (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents),  

a document into one of a plurality of topic clusters (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents [one categorization maps to topic clusters])

based on a topic word (Scott [0071] - For example, for language components such as words and phrases, each term is classified based on the role that the term plays in a sentence [one role may correspond to topic word])
and one of a plurality of … clusters (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents [one categorization maps to topic clusters])
based on an impression word (Scott [0071] - For example, for language components such as words and phrases, each term is classified based on the role that the term plays in a sentence [another role may correspond to impression word]); 

from among the plurality of the topic clusters and the plurality of … clusters (Scott [0131] - For example, a exemplary taxonomy may employ top level (i.e., L6) concepts of: Relations, Space, Physics, Matter, Volition, Affections, etc. This level may be useful to provide a thematic categorization of documents [one categorization maps to topic clusters, another categorization maps to clusters])

selecting a document written about a subject matter (Scott [0062] - Semantic profile database 108 returns results of those queries to search process 110, which performs additional processing, such as ranking of the results, selection of the results, highlighting of the results, summarization of the results, etc. and forms search results 120, which may be returned to the initiator of the search)

based on an appearance frequency of a topic word that is associated with the subject matter (Scott [0161] Concerning frequency within a given document, the present invention assumes there is a direct relationship between the frequency of a term in a particular document and the information value of term to that document);

correcting a predetermined word that is included in the selected document (Scott [0025] - replacing terms present in the kernel phrases with terms relating to similar concepts selected from a taxonomic hierarchy to form the summary of the document); 

and generating a recommendation sentence about the subject matter (Scott [0025] - to form sentences that summarize the kernel phrases)

based on the selected document (Scott [0062] - Semantic profile database 108 returns results of those queries to search process 110, which performs additional processing, such as ranking of the results, selection of the results, highlighting of the results, summarization of the results, etc. and forms search results 120, which may be returned to the initiator of the search)

and the corrected word included in the selected document (Scott [0025] - replacing terms present in the kernel phrases with terms relating to similar concepts selected from a taxonomic hierarchy to form the summary of the document).

Scott teaches a sentence recommendation generator which classifies, however Scott does not teach
classifying “using an unsupervised data classification method”, 
“determining a main topic cluster” from among the plurality of the topic clusters
based on a number of classified documents; 
and one of a plurality of “facility clusters”
and the plurality of “facility clusters”.
and “outputting a recommendation sentence” about the subject matter. 
Takamura teaches
using an unsupervised data classification method (Takamura [0030] - Clustering (cluster analysis) is one of the unsupervised data classification methods, which includes Ward's method and K-means), 
determining a main topic cluster (Takamura [0005] - a cluster selecting unit configured to select at least one of the plurality of clusters)
based on a number of classified documents (Takamura [0005] - a classifying unit configured to classify the plurality of persons into a plurality of clusters); 
outputting the recommendation sentence (Takamura [0006] - the information output unit outputs information related to at least one of the plurality of persons classified into the selected cluster).
Takamura is considered to be analogous to the claimed invention because it is in the same field of a recommender system to output of information according to feature data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Takamura to provide for using an unsupervised data classification method, clustering of documents, selecting a cluster, and outputting results from the selected cluster. Doing so would allow outputting a document with desired similar content.
Scott in view of Takamura does not teach
and one of a plurality of “facility clusters”
and the plurality of “facility clusters”.
Lingras teaches
facility clusters (Lingras [0057] In the second (“automatic”) approach, a fuzzy c-means clustering algorithm is used to split the energy profiles into clusters 270 based solely on the profile values (e.g., monthly electricity values from January to December). Each resulting cluster is characterized by a group center 280, that is, a numerically calculated energy profile which represents all buildings in the cluster 270. Each building in a cluster is given a coefficient of discrepancy from the cluster key thus sorting each building in terms of how representative it is of the cluster 270).
Lingras is considered to be analogous to the claimed invention because it is in the same field of using artificial intelligence to analyze and process sets of data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Takamura further in view of Lingras to provide for clustering of buildings. Doing so would allow for grouping the buildings based on core variables including but not limited to building type (e.g., large office, post-1980 construction or secondary school, pre-1980 construction), climate zone specifications, and building envelope parameters such as window-to-wall ratios, R-values, and U-factors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 7:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657